Title: To James Madison from Unite Dodge, 25 November 1803 (Abstract)
From: Dodge, Unite
To: Madison, James


25 November 1803, Cap Français. Encloses “a printed Letter from General Dessalines to the inhabitants of the Cape [not found], published by order of the General in Chief Rochambeau—himself with most of his Troops are now on board of the french vessels lying in this harbour and the remainder will no doubt be embarked before the 28th, the time agreed upon for the entire evacuation of this City.”
“The two Armies had a severe engagemt. which commenced early in the morning of the 18 inst & wou’d have, in all probability, continued till night, had not an heavy shower of rain put an end to it at about 4 oCk in the afternoon.” Received his passport on 17 Nov. “Had it been granted before, I shou’d most certainly have taken passage immediately for the United States, but, the sudden change which is about to take place in the Gouvernment, will give such a turn to my private concerns, as to require my presence some months longer; I however determined on the 18 inst to Suspend all Official acts and communications.” “I shall be always ready … to serve my Gouvernment with that Fidelity & Zeal which every good Citizen owes to his Country.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 2 pp.



   
   The 18 Nov. 1803 battle for Cap Français marked the defeat of French forces in Saint-Domingue. Rochambeau withdrew his troops during the storm, and the following day Dessalines agreed to allow the French army ten days to organize for departure (Heinl and Heinl, Written in Blood, pp. 119–21).


